DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is U.S. Pre-grant Publication 2016/0229737 to Naito et al. cited in previous Office action (herein Naito).  Naito teaches a lead-free low melting glass composition containing vanadium oxide and tellurium oxide (paragraph 0050) used in a sealing glass frit also containing low-thermal-expansion ceramic particles (paragraph 0053) which have a particle diameter of about 30 µm.  Naito teaches that the sealing glass frit can be used in a vacuum-insulating double glass panel (paragraph 00159) as a seal portion in a circumferential portion of the glass panels and as a spacer between the glass panels (paragraph 0161).  Naito teaches then in such a service, soda-lime glass beads are added to ensure separation between the glass panels wherein said glass beads have a diameter of about 200 µm (paragraph 0163).  However, Naito does not teach the use of borosilicate or quartz glass beads nor that the low-thermal-expansion ceramic particles have a particle diameter of not more than 20 µm.
Furthermore, the amendments filed 1 July 2022 are sufficient to overcome the pending rejection under 35 U.S.C. 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783